DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bjordahl et al. (US 8,337,310) in view of Gardner et al. (US 2007/0011073) in view of Levchin et al (US 7,089,208) and in further view of Kelly (US 2007/0259709) in further view of Asher et al (US 2005/0181862).
As per claims 2, 9 and 17, Gardner discloses a method comprising:
receiving by at least one processor from an unregistered player via a computing device in use by the unregistered player a prediction for a variable associated with each of a plurality of events [Bjordahl, Col. 5, lines 65-67 and Col. 6, line 1, Col. 4, lines 23-31 – unregistered players may enter values for competitive events, using a computing device to access a web home page for the games];
receiving by the at least one processor from a registered player via an interface screen of a computing device in use by the registered player a prediction for a variable associated with each of a plurality of events [Bjordahl, Col. 3, lines 17-19 and 57-59 - users may enter their predictions for one or more events; Col. 4, lines 32-37 - FIG. 3 illustrates an exemplary matchup page interface according to one embodiment of the present invention. The matchup page is focused on a single, specific event and may provide users with an interface to set the winner and margin for the event and then submit the chosen winner and margin using a submit link or button];
retrieving by the at least one processor a result of the predictions for the registered player [lines 41-64 – actual results are used to calculate a score for each user]; and
communicating by the at least one processor the result of the predictions for the registered player to the registered player [Col. 5, lines 21-23 - user must be registered to have his or her scores calculated, stored and displayed; The scoring page may also display the user's total score]; 
generating by the at least one processor electronic commands directed to the computing device associated with the registered player to cause the interface screen pf the computing device associated with the registered player to be directed to another interface screen that comprises a listing of participating players [Fig. 1, element #150 – flow chart outlines various stages for entering and receiving scores on predictions, including proceeding to a rankings page for all users; Col. 3, lines 63, 64 - Users' Claim 11 only) a system comprising;
at least one computing processor; and
at least one memory device electronically coupled to the at least one processor and having software instructions stored thereon associated therewith [Col. 2, lines 1-6; Col. 3, lines 65-67 and Col. 4, lines 1-5 – user access (using a computer device) a home page (on a hosting server); Examiner deems both the user computer device and server to utilize processors and memory devices].
communicating by the at least one processor a list of a plurality of new events and wherein the predictions from the unregistered and registered players are for each of the plurality of new events…[Bjordahl, Col. 3, lines 65-67 and Col 4, lines 1-5 - FIG. 2 illustrates an exemplary home page interface 200 according to one embodiment. The home page may provide users with a view of the current week of the featured season of events. Utilizing this interface, the user may select the winner and margin of each featured event, and then submit the selected winner and margin of each featured event]. 
           However Bjordahl does not explicitly disclose 
generating by the at least one processor a unique identifier automatically for the unregistered player, the unique identifier being based on an internet protocol address associated with the unregistered player;

retrieving by the at least one processor a result of the predictions for the unregistered player based on the unique identifier stored in the data file;
communicating by the at least one processor the result to the unregistered player via the computing device; and 
 retrieving a result of the predictions for the registered player based on a unique identifier associated with the registered player.
….wherein the predictions from the unregistered and registered players are further for at least one holdover.               Gardner teaches each entry includes a prediction and user ID or user identifier associated with the user making the entry; in some cases a user may be identified by a user ID or e-mail address [Gardner, para 0107, lines 4, 5, para 0209, line 1 and para 0218, line 1].
Levchin et al discloses a platform that allows interactions between registered and unregistered users.  Levchin discloses that the in event that the user is not registered to the platform, the user is identified by  a unique identifier such as a IP (internet protocol) address (Levchin 7:59 – 67)
Kelly teaches In one embodiment, in order to solve this problem with uncarded players, a temporary account is created for the uncarded player, and the player is asked to enter a username and a PIN number to access this account at a later date. In another embodiment, a special code is used to access the account at another more capable terminal or registration area or kiosk [Kelly, para 0138].
Asher discloses a betting system wherein a player may submit bets wherein the bets correspond to predictions of movie box office revenue predictions (i.e. a holdover) (Asher 0019)           It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Bjordahl with the teachings of Gardner to retrieving results based on the unique identifier  Bjordahl provides a means for registered users to login and unregistered users to begin the registration process [Bjordahl, Col. 4, lines 60-62], suggesting some type of user identifier or unique file name is assigned as part of the login process so that the login process ensures the user is accessing the proper information, i.e. information associated exclusively with the user.
           It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Bjordahl with the teachings of Levchin to generate a unique username for an unregistered player or user wherein the unique user identifier is based upon an IP address. This would be beneficial as some users who are hesitant to register with a particular platform/service/game can still be identified since IP addresses are unique per client devices Levchin provides further motivation to base the unique identified upon an IP address to thus ensure that unregistered user is able to be reached through or with this unique identifier. (Levchin 7:59-67)
             And to further modify Bjordahl with the teachings of Kelly to disclose causing by the at least one processor a data file to be stored on the computing device in use by the unregistered player, the data file comprising the unique identifier for the unregistered player;  retrieving by the at least one processor a result of the predictions for the unregistered player based on the unique identifier stored in the data file;  communicating by the at least one processor the result to the unregistered player via the computing device since Bjordahl teaches an unregistered player may participate and input predictions that are persisted or stored for later retrieval [Bjordahl, Col. 5, lines 65-67 and Col. 6, line 1] and like Kelly these persisted inputs must be assigned some kind of tracking identifier in order to link the inputs back to the unregistered player.  Bjordahl provides to the registered players the services of scores calculated, ranked, stored and displayed [Bjordahl, Col. 5, lines 21, 22], and only express states that the scores of unregistered players will not be calculated [Bjordahl, Col. 6, lines 1, 2], therefore the persisted 
As per claims 3, 4, 4, (sic 5) and 10 - 12, Bjordahl in view of Kelly does not explicitly disclose the method wherein each of the plurality of events comprises a film and wherein the variable associated with each of the plurality of films comprises box office revenue for the film for an amount of time; wherein the amount of time comprises an opening weekend and wherein the amount of time comprises a weekend following an opening weekend.
           Garner teaches devices with user interfaces and client functionality [Gardner, Fig. 1, elements #160a – n], where using the devices a user may make a prediction on an item which is a movie [Fig. 1; page 4, para 0093, lines 1-4 and 6]. Garner further teaches the object baseline is the objective measure against which the user’s prediction will be compared, and is selected by the prediction system or the administrator of a contest using the server. For example, if a stock is the item to be predicted, the objective baseline may be the performance of the stock in a certain market over a certain time period [para 0099, 0100, lines 1-4 and para 0068].
           It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Bjordahl with the teachings of Gardner to disclose wherein each of the plurality of events comprises a film and wherein the variable associated with each of the plurality of films comprises box office revenue for the film for an amount of time since Bjordahl considers having the option of the type of event and time of event [Bjordahl, Col. 3, lines 9, 10], and a film opening is a type of event and where films are competitive performance-wise they would compete based on their box office revenue, and 
	It would be obvious to one of ordinary skill in the art to modify Bjordahl in view of Asher to provide a game wherein players submit predictions  
As per claims 5, 13, 18, Bjordahl in view of Garner and Kelly discloses the method further comprising determining a score for the registered player based on the results of the predictions for the registered player, wherein the score is computed based on sum of at least a first score applied to predictions within a first range of an actual value of the variable and a second score applied to predictions within a second range of the actual value of the variable [Bjordahl, Col. 1, lines 51-54 and Col 3, lines 43-50 -  after the user is registered, the score may be determined by calculating the difference between the winner and margin set by the user and the winner and margin of the actual event, treating margins for opposing teams as opposing values. For example: if User A sets the margin for an event as "Team A wins by 3 points" and Team A wins by 6 points, the user User A would be assigned a score of 3].
As per claims 6 14 and 19, Bjordahl in view of Garner and Kelly discloses the method further comprising causing an interface screen to be displayed at the computing device associated with the unregistered and registered players, the interface screen comprising a listing of events and a form element adjacent to each of the films for the players to specify their predictions [Bjordahl, Col. 3, lines 65-67 and Col 4, lines 1-5; Bjordahl, Col. 5, lines 65-67 and Col. 6, line 1, Col. 4, lines 23-31].
As per claim 7, 15 and 20, Bjordahl in view of Garner and Kelly discloses the method further comprising determining an average of predictions of a plurality of players and communicating the average to at least one of the unregistered and the registered players [Bjordahl, Col. 3, lines 23-28 - The method proceeds to stage 130, wherein the aggregate margins of all users who have chosen to set a value for an event are calculated. In accordance with one embodiment, this calculation may be taken as 
As per claim 8, 16 and 20, Bjordahl in view of Garner and Kelly discloses the method further comprising communicating only to registered players a leader board comprising a listing of other registered players having a best score for a period of time [Bjordahl, Col. 5, lines 37-43 - FIG. 5 illustrates an exemplary rankings page interface. The rankings page may provide users with a view including all registered users' scores calculated and ranked. These rankings may be filtered by such criteria as specific week in the season or rankings for the overall grouping or "season" of events being featured and scored against.  These rankings may also be filtered to show the rankings of all users, only those users whose rankings are calculated to be closest to those of the registered user viewing the list, or only a specific set of users that the registered user viewing the list enters. Only users who have registered can have their scores calculated, ranked, and stored in this manner].
Response to Arguments
Applicant’s arguments with respect to claim(s) 2- 22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS A WILLIAMS whose telephone number is (571)272-5911.  The examiner can normally be reached on Mon-Fri 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RAW/Examiner, Art Unit 3715
3/11/21